 
 
I 
108th CONGRESS 2d Session 
H. R. 5168 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Renzi introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To repeal the Bennett Freeze thus ending a gross treaty violation with the Navajo Nation and allowing the Navajo Nation to live in habitable dwellings and raise their living conditions, and for other purposes. 
 
 
1.Short title; Findings 
(a)Short titleThis Act may be cited as the Bennett Freeze Rehabilitation Act of 2004. 
(b)FindingsThe Congress finds that— 
(1)the Navajo Nation is the largest Indian reservation in the United States; 
(2)the Bennett Freeze, named after former Bureau of Indian Affairs Commissioner Robert Bennett, was administratively issued in 1966 to restrict the Navajo tribe from constructing and repairing their dwellings on land that was subject to a land dispute with the Hopi Tribe; 
(3)the Bennett Freeze has affected 1,500,000 acres of land, approximately 9 percent of the total acreage of the Navajo Nation, covering 10 Navajo Nation chapters and affecting nearly 8,000 people; 
(4)only 3 percent of the families affected by the Bennett Freeze have electricity and only 10 percent have running water; 
(5)since 1966, the population has increased by approximately 65 percent in the Bennett Freeze area, forcing several generations of families to live together in dwellings that have been declared unfit for human habitation; 
(6)members of the medical community confirm that overcrowding and the absence of running water, refrigeration, and adequate sewage disposal adversely impact the mental and physical health of Navajos residing in the Bennett Freeze area; 
(7)the Bennett Freeze has halted essential construction, including power line extensions, waterline extensions, road improvements, and community facilities improvements; 
(8)when the Bennett Freeze was temporarily lifted in 1992, an ambitious $20,000,000 construction plan for new dwellings was proposed that would have improved living conditions and increased the economic viability of the Bennett Freeze area, however, the plan did not become a reality because a Federal judge reinstated the freeze; 
(9)the Navajo Nation and the Hopi Tribe have since been involved in settlement negotiations to lift the Bennett Freeze; and 
(10)the Bennett Freeze is a gross violation of treaty obligations to the Navajo Nation. 
2.Authorization of use of Navajo-Hopi Settlement ActSection 12 of Public Law 93–531 (16 U.S.C. 640d–11) is amended— 
(1) by redesignating subsection (f) as subsection (g); and 
(2)by inserting after subsection (e), the following new subsection: 
 
(f)The Commissioner may carry out a rehabilitation program to redress the effects of Federal development restrictions in the western portion of the Navajo Reservation. This program shall be limited to housing construction and renovation, infrastructure improvements, and economic development initiatives. There are authorized to be appropriated such sums as are necessary to carry out the program under this subsection.. 
3.Repeal of the Bennett FreezeUpon the approval by the Secretary of the Interior of an agreement between the Navajo Nation and the Hopi Tribe settling the land dispute over the lands subject to the Bennett Freeze, section 10(f) of Public Law 93–531 (25 U.S.C. 640d–9(f)) is repealed. 
 
